Citation Nr: 0701749	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left ankle condition


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 through 
May 1992.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, that 
denied the benefit sought on appeal.  

In January 2006 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition


FINDING OF FACT

The veteran's left ankle condition is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the veteran's left 
ankle condition have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a left ankle 
condition.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

The first element of service connection has been met because 
the veteran has a current ankle disability, characterized as 
chronic tendinits in an April 2003 MRI.  The second element 
of service connection also appears to be met because the 
veteran suffered left ankle injuries in service.  His 
entrance examination was normal, but in July 1979 his left 
ankle was sprained.  It was sprained again in February 1984.

The third element of service connection is not met in this 
case and the veteran's claim fails for reasons described 
below.  The evidence of record shows no findings related to 
his left ankle after the February 1984 sprain although he was 
examined several times during the remainder of his time in 
service.  In January 1985, a bone scan of the lower legs 
showed no fractures, and an x-ray in November 1985 of the 
lower legs also showed normal findings.  There were no 
problems found with the veteran's ankle during a February 
1987 periodic medical examination.  In February 1989 the 
veteran's ankles were x-rayed and there were no fractures or 
other problems noted.  While the veteran received treatment 
for a bump on his left ankle in February 1990, on separation 
in April 1992, no abnormalities were found with his ankles. 

Within one year of service discharge, an x-ray of the feet 
was normal.  See x-ray of February 1993.   The record is 
silent for left ankle complaints until April 2003.  At that 
time, the veteran sought medical treatment from a private 
provider for complaints associated with the left ankle.  He 
reported the injury occurred in March 30 at work when he 
injured the ankle when walking.  An MRI was ordered and 
supported a diagnosis of chronic tendonitis of the peroneus 
brevis muscle with associated multiple longitudinal splits in 
addition to tenosynovitis.  He underwent ankle surgery around 
this time.  

In January 2006 a medical nexus opinion was sought from a VA 
examiner who had previously examined the veteran in November 
2003.  The examiner reviewed the veteran's service medical 
records and determined that found that the veteran's left 
ankle condition in service was acute and transitory and 
resolved with treatment provided by the military.  The 
examiner further found that it is less likely than not that 
the veteran's current ankle condition is related to service, 
due to the negative x-rays and bone scans conducted in 
service following his injury, and the fact that the veteran 
received no treatment for his current condition until April 
2003.  There is no evidence to the contrary other than the 
veteran's belief that his current left ankle disability is 
related to service.  

In summary, there is no competent medical evidence linking 
the veteran's current left ankle disability to service.  The 
evidence of record does not establish the veteran has special 
medical training in the regard and as a lay person, he is not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes a left ankle 
disability was not incurred in or aggravated by service.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in October 2003 and January 2006.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept apprised of the RO's actions in 
this case by way of the Statement of the Case and the 
Supplemental Statement of the Case, and has been informed of 
the evidence considered, the pertinent laws and regulations, 
and the rationale for the decisions  reached in denying the 
claim.  The veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  


ORDER

Service connection for the veteran's left ankle condition is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


